OPINION
PER CURIAM.
This appeal involves a personal injury action instituted by appellees Naomi and H. Gray Carroll. Liability was resolved in favor of appellees on their motion for summary judgment. Thereafter, the damages issues were tried before a jury.1 Appellant Avis moved for a new trial based on an assertion that the superior court’s rulings during the cross-examination of Dr. Edwin Lindig, one of appellees’ witnesses, denied Avis adequate cross-examination. Avis also objected to the cost bills which had been submitted by the Carrolls because the bills were not timely submitted. The superior court denied the motion for new trial and allowed the cost bills. This appeal followed.
Before this court, appellant Avis asserts that the superior court committed reversible error in its restriction of Avis’ cross-examination of Dr. Lindig. Avis further contends that it should be granted a new trial because by its actions and rulings the superior court communicated to the jury a bias in favor of the Carrolls, thus depriving Avis of a fair trial. Avis also specifies as error the superior court’s allowance of the Car-rolls’ costs bills. Appellees have conceded this point on appeal.
Our careful review of the record in the case at bar has persuaded us that appellant’s specifications of error are devoid of merit. We therefore affirm the judgment which was entered below with the exception of the superior court’s award of costs to the Carrolls.
Affirmed in part, modified in part.

. The jury awarded H. Gray Carroll $1,000 and Naomi Carroll $60,937.27 in damages.